                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                      NO. 7:19-CR-10-FL3



   UNITED STATES OF AMERICA

       v.                                                     ORDER TO SEAL

   BRITTANY MOSES




       On motion of the Defendant, Brittany Moses, and for good cause shown, it is hereby

ORDERED that DE 79 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 24th day of July, 2019.




                                      _____________________________________________
                                      LOUISE WOOD FLANAGAN
                                      United States District Judge
